DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-15 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khairkhanen et al (US Pub 2012/0116489 –cited by applicant).
Re claims 9, 15: Khairkhanen discloses an implantable leadless cardiac paciemaker including: 
a housing having a proximal end and a distal end and defining an axis therebetween [0046; see housing 102];
a first electrode positioned proximate the distal end of the housing, the first electrode configured and adapted to be positioned against and in electrical contact with cardiac tissue [0046; see electrode 106 that ids disposed on or within fixation device 105, thereby being in contact with tissue];
a second electrode located on the housing and electrically isolated from the first electrode [0047; see electrode 104 that is separated from first electrode 104 at least by an insulator];
a helical tissue anchor fixed to a distalmost end of the housing and extending distally from the distalmost end of the housing and wound in a first direction, the helical tissue anchor configured and adapted to be screwed into the cardiac tissue to secure the housing to the cardiac tissue, wherein the anchor is immovable relative the housing [Fig. 3c, 0060; see anchor 305 wound in a first direction and fixed to a distalmost end to be screwed into tissue]; and
a tissue engagement member surrounding the helical tissue anchor, and including an open wound coil that has a proximal end fixedly attached to the distalmost end and extends distally from the distalmost end and wound in an opposite direction, wherein a distal end of the coil engages and presses against tissue as the anchor is screwed into the tissue [Fig. 3c, 0060, 0062; see the anchor that is screwed into tissue and the open coil wound in the opposite direction and which compresses as it engages tissue],
wherein the distal end of the coil is axially movable between an axially extended configuration and an axially contracted configuration as the anchor is screwed into the tissue and wherein the distal end of the coil is distal of the anchor in the extended configuration [0062; see the coil 322 that is axially movable as it compresses upon tissue engagement between an extended and contracted configuration and wherein the helix coil 322 can be “any size with respect to the fixation device”, which encompasses the coil 322 being longer in the extended/non-compressed configuration].
Re claim 10: Khairkhanen discloses the distal end of the tissue engagement member and coil is axially displaceable relative to the helical tissue anchor and the housing such that the spacing between adjacent windings is reduced as the anchor is screwed into tissue [0062; wherein the coil is compressed thereby reducing the spacing between windings]
Re claim 11: Khairkhanen discloses the distal end of the tissue engagement member with coil is axially movable from an axially extended configuration in which the distal end of the tissue engagement member is positioned a first axial distance from the distalmost end of the housing to an axially contracted configuration in which the distal end of the tissue engagement member is positioned a second axial distance distal of the distalmost end of the housing, the second axial distance being less than the first axial distance [0062; wherein the coil is compressed thereby making the second axial distance less than the first distance].
Re claim 12: Khairkhanen discloses the axially extended configuration is an equilibrium position of the coil [0062; wherein the extended position prior compression indicates that the coil is in equilibrium].
Re claims 13, 25: Khairkhanen discloses the engagement member coaxially surrounds the anchor and the distal end of the coil is disposed distal to a proximal end of the anchor (Fig. 3c, see the member coaxially surrounding and the distal end of the coil disposed distal).
Re claim 14: Khairkhanen discloses the anchor surround the first electrode [0046; wherein the electrodes being on or within the anchor indicates that it is surrounded by the anchor].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 19, 20, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan et al (US Pub 2012/0116489 –cited by applicant) in view of Griswold et al (US Pub 2013/0253347 –cited by applicant).
Re claim 1: Khairkhahan discloses a pacing system including: 
an implantable cardiac pacemaker [0003] comprising:
a housing having a proximal end and a distal end and defining an axis therebetween [0046; see housing 102];
a first electrode positioned proximate the distal end of the housing, the first electrode configured and adapted to be positioned against and in electrical contact with cardiac tissue [0046; see electrode 106 that ids disposed on or within fixation device 105, thereby being in contact with tissue];
a second electrode located on the housing and electrically isolated from the first electrode [0047; see electrode 104 that is separated from first electrode 104 at least by an insulator];
a helical tissue anchor fixed to a distalmost end of the housing and extending distally from the distalmost end of the housing, the helical tissue anchor configured and adapted to be inserted into the cardiac tissue to secure the housing to the cardiac tissue [Fig. 3c, 0060; see anchor 305 wound in a first direction and fixed to a distalmost end to be screwed into tissue]; and
a tissue engagement member surrounding the helical tissue anchor, the tissue engagement member being axially compressible from an axially extended configuration to an axially contracted configuration upon engagement with the cardiac tissue, wherein a proximal end of the engagement member is fixedly attached to the distal end of the housing and a distal end of the tissue engagement member is movable relative to the helical tissue anchor and the housing as the tissue engagement member is axially compressed from the axially extended configuration to the axially contracted configuration; the engagement member also having a proximal end secured to the housing and an opposite distal end, where the member engages tissue as the anchor is screwed into the tissue [Fig. 3c, 0060, 0062; see the anchor that is screwed into tissue and the open coil wound in the opposite direction and which compresses as it engages tissue from an axially extended to axially contracted configuration],
wherein a distal end of the coil is disposed distal to a distal end of the anchor in the extended configuration [0062; see the helix coil 322 can be “any size with respect to the fixation device”, which encompasses the coil 322 being longer in the extended/non-compressed configuration].
Khairkhahan discloses all features including an introducer catheter [0050], but does not disclose a delivery catheter with rotatable push member. However, Griswold teaches of a leadless IMD with anchors to attach to a heart wall [0079; see leadless IMD 17]. Griswold further teaches that implantable device 17 can be fixed with tines, helical screw, or fixation element 41 (see Figures 4, 5, [0072]) and that the IMD can be implanted with a delivery catheter including a distal holding section configured to carry the implantable leadless cardiac pacemaker for delivery to the cardiac tissue and a push member disposed within the delivery catheter, wherein the push member is configured to rotate the implantable leadless cardiac pacemaker to insert the helical tissue anchor into the cardiac tissue [0082, 0137, 0139, 0142; see the delivery catheter 400, the implantable device 17, 380 position in a distal holding section within the catheter and a push member 440, wherein it is clear that the interface of IMD 17 includes portion 158 that must be rotated via the push member 440 in order to be screwed into the tissue; in particular, see that the push member 440 moves relative the outer sheath 460 to push the IMD and secure it to the tissue “as described with respect to IMD 17 (FIG. 4)”, which requires rotation to be screwed]. It would have been obvious to the skilled artisan to modify Khairkhahan, to configure the implantable device as a leadless capsule with a delivery catheter and push member as taught by Griswold, in order to permit implantation in a relatively noninvasive manner without leads as the leadless capsule is a well-known alternative.
Re claim 5: Khairkhahan discloses the axially extended configuration of the tissue engagement member is an equilibrium position [0062; wherein the extended position prior compression indicates that the coil is in equilibrium].
Re claims 6, 7: Khairkhahan discloses the tissue engagement member with coil is disposed coaxially around the helical tissue anchor, as well as surrounding the first electrode (Fig. 3c, see the member coaxially surrounding and the distal end of the coil disposed distal and 0046 where the first electrode 106 is surrounded by the anchor as it is disposed on or within anchor 105).
Re claim 8: Khairkhahan discloses the anchor extends distally beyond the distal end of the coil in the contracted configuration (Fig. 3c, 0062; wherein the coil compresses and the anchor extends distally).
Re claim 19: Khairkhahan discloses a method of implanting a cardiac pacemaker [0003], the method comprising:
advancing a cardiac pacemaker into a chamber of a heart, the cardiac pacemaker including a housing having a distal end and a proximal end [0046, 0050; see the housing 102 and advancement of the device into the heart]
screwing a helical tissue anchor fixedly attached to a distalmost end of the housing and extending from the distalmost end of the housing into cardiac tissue to secure the cardiac pacemaker to the cardiac tissue, where the anchor is immovable relative to the housing [0050, 0060, Fig. 3c; see the anchor 105 at the distalmost end to secure to the tissue and see anchor 305 that is immovable to be secured to tissue]; and
axially compressing a tissue engagement member with open wound coil of the cardiac pacemaker having a proximal end fixedly attached to the distalmost end of the housing from an axially extended configuration to an axially contracted configuration via engagement of a distal end of the tissue engagement member with the cardiac tissue as the helical tissue anchor is being screwed into the cardiac tissue, the coil surrounding the anchor such that a distal end of the coil is positioned distal a distal end of the anchor in the extended configuration [Fig. 3c, 0060, 0062; see the anchor that is screwed into tissue and the open coil wound in the opposite direction and surrounding the anchor and which compresses as it engages tissue from an extended to contracted configuration; and see the helix coil 322 can be “any size with respect to the fixation device”, which encompasses the coil 322 being longer in the extended/non-compressed configuration].
Khairkhahan discloses all features except that a delivery catheter with push member is utilized in the implantation procedure. However, Griswold teaches of an implantable device as using leads [0042; see the leaded device] or as a leadless IMD with anchors to attach to a heart wall [0079; see leadless IMD 17]. Griswold also teaches of using a delivery catheter to contain the pacemaker and then to remove the catheter [0150, 0155; see the positioning of the catheter and the withdrawal of the catheter]. Griswold further teaches that implantable device 17 can be fixed with tines, helical screw, or fixation element 41 (see Figures 4, 5, [0072]) and that the IMD can be implanted with the delivery catheter including a distal holding section configured to carry the implantable leadless cardiac pacemaker for delivery to the cardiac tissue and a push member disposed within the delivery catheter, wherein the push member is configured to rotate the implantable leadless cardiac pacemaker to insert the helical tissue anchor into the cardiac tissue, before the catheter and push member are subsequently removed from the heart [0082, 0137, 0139, 0142; see the delivery catheter 400, the implantable device 17, 380 position in a distal holding section within the catheter and a push member 440, wherein it is clear that the interface of IMD 17 includes portion 158 that must be rotated via the push member 440 in order to be screwed into the tissue; in particular, see that the push member 440 moves relative the outer sheath 460 to push the IMD and secure it to the tissue “as described with respect to IMD 17 (FIG. 4)”, which requires rotation to be screwed].
 It would have been obvious to the skilled artisan to modify Khairkhahan, to configure the implantable as a leadless capsule and to use the delivery catheter as taught by Griswold, in order to permit implantation in a relatively noninvasive manner without leads as the leadless capsule is a well-known alternative and to facilitate the positioning of the pacemaker.
Re claims 20, 23: Khairkhahan discloses the coil is wound a central axis in a first direction opposite a second direction of  the anchor [0060; see the different direction described for the coil and anchor].
Re claim 24: Khairkhahan discloses a proximal end of the coil is fixedly attached to the distalmost end of the housing (Fig. 3c showing the coil 322 fixed to the housing).
Re claim 26: Khairkhahan discloses the distal end of the coil translates axially toward the distal end of the housing as the anchor is screwed into the tissue [0062; see the compression of the coil as the anchor is screwed].

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Khairkhahan et al (US Pub 2012/0116489 –cited by applicant) [regarding claim 18] or Khairkhahan in view of Griswold et al (US Pub 2013/0253347 –cited by applicant) [regarding claim 4] and further in view of Haasl et al (US Pub 2015/0025612 –cited by applicant).
Re claims 4, 18: Khairkhahan or Khairkhahan/Griswold disclose all features except that the coil includes radiopaque material. However, Haasl teaches of an engagement member with coil that includes a radiopaque material providing visual indication via fluoroscopy whether the tissue engagement member is in the axially extended configuration or the axially contracted configuration [0040; see the radiopaque material on coil 230]. It would have been obvious to the skilled artisan to modify Khairkhahan or Khairkhahan/Griswold, as taught by Haasl, in order to facilitate viewing of the coil to determine a degree of compression.

Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive. Applicant has amended the claims to recite that the distal end of the coil is disposed distal of a distal end of the anchor in the axially extended configuration, and argues that Khairkhahan teaches the opposite – that the anchor 305 is longer that the helix 322. However, the Examiner respectfully disagrees and finds that while Khairkhahan teaches that the anchor 305 is longer in “other embodiments” (thereby indicating that not all embodiments have a longer anchor), the disclosure is not limiting to this. In [0062], the height of the anchor 305 is longer than helix 322 or can be “any size with respect to the fixation device”. This disclosure encompasses that of the length of the helix 322 being longer than the anchor 305 and, therefore, the limitation is met. It is also noted that the instant specification provides no description of the length of the coil being longer than the anchor nor any description of any benefits. The only support for this limitation appears to be Figs 4A and 5A showing the coil 132 being longer than the anchor 18 and, therefore, Applicant provides no criticality to this feature.
Regarding the 103 rejection, Applicant argues that there is no disclosure in Griswold to rotate inner sheath 440 to screw the fixation element into tissue because Figs 4-5 do not show a helical anchor and because [0137, 0139, 0142] do not describe rotation. However, the Examiner disagrees and finds that the combination of Khairkhahan/Griswold meets the limitation of a push member being configured to rotate the device to insert the anchor into tissue. Khairkhahan discloses a leadless device 105 that is inserted through a guiding catheter and rotated with a torqueable catheter. While it the “guiding catheter” may be consider as the claimed delivery catheter and the ‘torqueable catheter’ may be considered as the claimed push member, there is some confusion whether or not the guiding catheter and torqueable catheter are the same catheter. Griswold teaches of a device 17 that can have a helical screw (which would clearly be rotated to be inserted into tissue) and a push member as shown in Fig 12A-C. Therefore, the skilled artisan would have found it obvious to have a delivery catheter and a separate push member used to rotate the device to be inserted into tissue.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/           Primary Examiner, Art Unit 3793